Order filed January 28, 2015




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00769-CR
                                 ____________

                       SHAWN MAYREIS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1340556

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibits 21
through 37, autopsy photographs.
         The clerk of the 184th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 21 through 37, autopsy photographs, on or
before February 06, 2015. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibits 21 through 37, autopsy photographs, to the clerk of the 184th District
Court.



                                                 PER CURIAM